Citation Nr: 0614584	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  05-01 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for C4-6 Tetraplegia 
(quadriplegia).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant's Mother




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from June 2000 to December 
2003.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied service connection for C4-6 
Tetraplegia (quadriplegia).

The appellant's mother presented testimony on his behalf 
before the RO in February 2005.  The transcript has been 
obtained and associated with the claims folder.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran filed his service connection claim in April 
2004.

3.  The veteran's spinal injuries sustained in a March 2003 
motor vehicle accident were the result of abuse of alcohol.




CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.    §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). 

2.  The criteria for the establishment of service connection 
for C4-6 Tetraplegia (quadriplegia) are not met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(m), (n), 3.102, 
3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in May 2004, prior to the initial decision 
on the claim in August 2004.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the May 2004 
letter as to what kinds of evidence was needed to 
substantiate the claim for service connection for C4-6 
Tetraplegia (quadriplegia).  The veteran was informed that 
evidence towards substantiating his claim would be evidence 
of (1) a current disability; (2) the existence of the disease 
or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  An additional VCAA letter was sent in March 
2005, which set forth the specific definitions of "in line 
of duty" and "willful misconduct."  The August 2004 rating 
decision, the August 2004 Administration decision, the 
November 2004 statement of the case (SOC), and the February 
2005 supplemental statement of the case (SSOC) in conjunction 
with the May 2004 and March 2005 letters, sufficiently 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate that claim.  

The veteran was specifically informed of the "fourth 
element," i.e., to provide any evidence in his possession 
that pertained to the claim in the March 2005 VCAA letter.  
Thus, the Board finds that he was fully notified of the need 
to give to VA any evidence pertaining to his claim.  All the 
VCAA requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

Service medical and personnel records, VA outpatient 
treatment and hospitalization records, and private medical 
records have been obtained in support of the claim on appeal.  
The veteran's mother provided testimony on behalf of the 
veteran in February 2005.  The transcript has been obtained 
and associated with the claims folder.

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

As the claim is being denied as a matter of law, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
in not having been notified about evidence needed to support 
a certain disability rating or a claim for a certain 
effective date for an award of benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board 
concludes that current laws and regulations have been 
complied with, and a defect, if any, in providing notice to 
the veteran was at worst harmless error in that it did not 
affect the essential fairness of the adjudication.  Id.; 
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); rev'd on 
other grounds, Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Given the development 
undertaken by the RO and the fact that the veteran has 
pointed to no other evidence, which has not been obtained, 
the Board finds that the record is ready for appellate 
review.  



Analysis

The veteran contends that he is entitled to service 
connection for C4-6 Tetraplegia (quadriplegia) sustained in a 
March 2003 motor vehicle accident.  Specifically, he asserts 
that his quadriplegia should be rendered to have been in the 
line of duty and that his alcohol abuse was not the result of 
willful misconduct.  Having carefully considered the 
veteran's claim in light of the record and the applicable 
law, the Board is of the opinion that the claim must be 
denied as a matter of law.

A review of the veteran's service medical records reveals he 
was in a roll-over motor vehicle accident in March 2003.  The 
veteran sustained a C6 vertebra burst fracture.  A C6 
corpectomy and C5-7 anterior fusion was performed.  The 
veteran's final diagnosis was C4 Tetraplegia.  An Air Force 
investigation determined that the veteran was under the 
influence of alcohol at the time of the accident with a blood 
alcohol level in excess of .200.

Officials involved in the line of duty determination for the 
Air Force were in disagreement regarding that determination.  
Therefore, a Board consisting of members of the Personnel 
Council of the Office of the Assistant Secretary of the Air 
Force was tasked with reviewing the line of duty 
determination in order to resolve the disparity between the 
recommendations of the appointed Investigating Officer and 
the Reviewing Authority.  In a November 2003 memorandum, all 
agreed that the veteran's automobile accident was due to his 
own misconduct, i.e., alcohol abuse.  However, the Director 
of the Personnel Council noted in the memorandum that there 
were contributory circumstances not entirely within the 
veteran's span of control, including the lack of awareness of 
the veteran's newly assigned chain of command of the 
veteran's diagnosis of Alcohol Dependence, resulting in an 
inability to provide the required close monitoring of the 
member's compliance with treatment.  Therefore, the Board 
concluded that the veteran's injuries should be found "in 
line of duty--not due to misconduct."

In an August 2004 Administrative Decision, the RO determined 
that the injuries the veteran sustained in March 2003 were 
not sustained during the performance of his assigned military 
duties but were the result of willful misconduct during off 
duty hours.  Thus, the RO concluded that the spinal cord 
injuries were not "in the line of duty."

A service department finding that an injury occurred in the 
line of duty will be binding on VA unless it is patently 
inconsistent with the requirements of laws administered by 
VA.  38 C.F.R. § 3.1(m) (emphasis added).  With regard to VA 
laws and regulations governing willful misconduct, the Board 
notes that, because the preponderance of the evidence shows 
that the veteran's alcohol abuse on the night of March 14, 
2003, resulted proximately and immediately in the motor 
vehicle accident which resulted in his spinal cord injury, 
his injury is considered the result of his willful 
misconduct.  38 C.F.R. § 3.301(c)(2).  Proximate cause is 
"[t]hat which, in a natural and continuous sequence, 
unbroken by any efficient intervening cause, produces injury, 
and without which the result would not have occurred."  
BLACK'S LAW DICTIONARY 1103 (5th ed. 1979); see Forshey v. West, 
12 Vet. App. 71, 73-74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  

Concerning this, the Board notes that the evidence of record 
shows that the veteran's blood alcohol level at the time of 
the accident was in excess of .200.

A blood alcohol concentration (BAC) of 50 
mg/dl produces sedation or tranquility; 
50 to 150 mg/dl, lack of coordination; 
150 to 200 mg/dl, intoxication; and 300 
to 400 mg/dl , unconsciousness . . . .  
The legal BAC while driving is [less 
than] 100 mg/dl in most states, and 
intoxication is often defined as present 
at this level.

The Merck Manual, Sec. 15, Ch. 195, Drug Use and Dependence 
(emphasis added); see also Forshey v. West, 12 Vet. App. at 
75 (noting that VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV,  11.04(c)(2) (Mar. 25, 1996) (hereinafter "M21-
1") indicates that a laboratory test showing a blood alcohol 
level of .100% or more creates a presumption of 
intoxication).  

In addition, in cases involving intoxication, the evidence 
need not show that the veteran had engaged in "conscious 
wrongdoing" or "deliberate or intentional wrongdoing," 
actions included in the definition of willful misconduct in 
VA regulations.  38 C.F.R. § 3.1(n)(1).  This is so because 
section 3.1(n)'s definitions of willful misconduct as "an 
act involving conscious wrongdoing of known prohibited 
action" or as involving "deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences" apply for the purpose of 
determining entitlement to VA benefits "except as modified" 
by paragraph (c)(2) of section 3.301.  38 C.F.R. § 3.301(c) 
(emphasis added).  Paragraph (c)(2) provides a specific 
exception to sections 3.1(n)'s definition of willful 
misconduct as involving "conscious" or "deliberate or 
intentional" wrongdoing in cases involving intoxication--a 
term which "comprehends a situation where, by reason of 
drinking intoxicants, an individual does not have the normal 
use of his physical or mental faculties"--because an 
intoxicated individual may engage in wrongdoing that is not 
"conscious" or "deliberate or intentional," as those terms 
are usually understood, because of impairment of his mental 
faculties by the intoxication.  BLACK'S at 738.  In such 
cases, section 3.301(c)(2) of VA regulations provides that, 
where intoxication results proximately and immediately in 
disability, the disability "will be considered" the result 
of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2) 
(emphasis added).

As noted in the M21-1, "[a] person is held responsible for 
disabling injuries or death which resulted directly and 
immediately from indulgence in alcohol on an individual 
occasion.  Willful misconduct is the willingness to achieve a 
drunken state and, while in this condition, to undertake 
tasks for which the person is unqualified, physically and 
mentally, because of alcohol."  M21-1, Part IV,  11.04(c); 
see also VAOPGCPREC 2-93 at para. 11 (Jan. 13, 1993).  In 
this case, the veteran achieved a drunken state and then 
undertook the task of driving an automobile, a task for which 
he was unqualified, physically and mentally, because of 
alcohol.

Moreover, in the instant case, the veteran filed his claim 
for benefits in April 2004.  Pursuant to the statute 
governing the payment of VA compensation and to VA 
regulations, for claims filed after October 31, 1990, service 
connection may not be established for a disability resulting 
from personal injury suffered as the result of the abuse of 
alcohol.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.1(m); see 
Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001) 
(noting that the statute precludes compensation in two 
situations: 1) for primary alcohol abuse disabilities; and 2) 
for secondary disabilities (such as cirrhosis of the liver) 
that result from primary alcohol abuse, and stating that, 
"by 'primary,' we mean an alcohol abuse disability arising 
during service from voluntary and willful drinking to 
excess.").  

Thus, for the reasons noted above, the service department's 
finding that the veteran's spinal cord injuries were incurred 
in the line of duty is patently inconsistent with the 
requirements of laws administered by VA and is therefore not 
binding on VA.  Under the requirements of laws administered 
by VA, where intoxication results proximately and immediately 
in disability, the disability "will be considered" the 
result of the person's willful misconduct, and for claims 
filed after October 31, 1990, service connection may not be 
established for a disability resulting from personal injury 
suffered as the result of the abuse of alcohol.  38 U.S.C.A. 
§§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(m), (n), 3.301 
(2005).  

Although the Board is sympathetic to the disability the 
veteran is now experiencing, the Board must apply "the law 
as it exists, and cannot 'extend . . . benefits out of 
sympathy for a particular [claimant].'"  See Owings v. 
Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 
3 Vet. App. 171, 172 (1992).  In cases such as this, where 
the law is dispositive, service connection for C4-6 
Tetraplegia (quadriplegia) is precluded by law, and the claim 
must be denied due to a lack of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994). 




ORDER

Entitlement to service connection for C4-6 Tetraplegia 
(quadriplegia) is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


